Citation Nr: 0810813	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  05-02 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1965 to September 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in January 2004 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In February 2008, the veteran testified before the 
undersigned Veterans Law Judge.  The transcript is in the 
record. 


FINDING OF FACT

Post-traumatic stress disorder is not currently shown. 


CONCLUSION OF LAW

Post-traumatic stress disorder is not due to an injury or a 
disease that was incurred in service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304(f) (2007).

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate the claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- adjudication VCAA notice by a letter, 
dated in September 2003.  The veteran was notified of the 
evidence needed to substantiate the claim of service 
connection for post-traumatic stress disorder, namely, 
evidence of current disability; evidence of an injury or 
disease or event in service, causing injury or disease, or an 
injury, or a disease was made worse during service; and 
evidence of a relationship between the current disability and 
the injury, disease, or event in service.  The notice 
included a questionnaire for post-traumatic stress disorder 
in order to elicit information to corroborate the alleged in-
service stressors.

The veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit private medical records or authorize 
VA to obtain private medical records on his behalf.  He was 
asked to submit any evidence that would include that in his 
possession.  The notice included the provision for the 
effective date of the claim, that is, the date of receipt of 
the claim.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (the relative duties of VA 
and the claimant to obtain evidence, except for identifying 
the evidence needed to substantiate a claim); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim, except for the degree of disability 
assignable. 

To the extent that the VCAA notice did not include the degree 
of disability assignable, as the claim of service connection 
is denied no disability rating can be awarded as a matter of 
law and therefore there is no possibility of any prejudice to 
the veteran with respect to the content error as to degree of 
disability assignable.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran was afforded a VA 
examination in March 2007.  As the veteran has not identified 
any additional evidence pertinent to his claim, not already 
of record, and as there are no additional records to obtain, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service personnel records disclose that the veteran 
served in Vietnam as a cannoneer from Ocotber 1966 to 
September 1967. 


The service medical records, including the report of 
separation examination, contain no complaint, finding, 
history, or treatment of a psychiatric disorder.  

After service, in July 2003, the veteran underwent a VA 
mental status evaluation.  The veteran completed a post-
traumatic stress disorder checklist.  The veteran endorsed 
avoidance and feelings of rage and anger.  The clinician 
determined that the veteran's responses reflected symptoms of 
post-traumatic stress disorder. 

In statements and testimony, the veteran described in-service 
exposure to mortar attacks.  In August 2006, the RO obtained 
verification that during the veteran's dates of service in 
Vietnam his company came under mortar attack.    

On VA examination in March 2007, the veteran described 
exposure to light combat in service to include mortar 
attacks.  He stated that he lost some friends in Vietnam and 
witnessed the death of a fellow soldier under enemy fire.  He 
denied any history of psychiatric treatment.  The veteran 
endorsed increased irritability affecting his employment and 
family life.  The veteran described feelings of guilt related 
to family problems and problems sleeping.  He stated that he 
was always worried about his job and his family.  The 
diagnosis was anxiety disorder due to separation from his 
wife and high job stress.  

Principles of Service Connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  


If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).

Analysis

The service medical records do not show any complaint, 
clinical finding, or diagnosis of post-traumatic stress 
disorder.

The central question in this case is whether the veteran has 
a current diagnosis of post-traumatic stress disorder.

While in July 2003, a VA clinician determined that the 
veteran showed symptoms of post-traumatic stress disorder, a 
diagnosis of post-traumatic stress disorder was not made.  

On VA examination in March 2007, the examiner did not 
diagnose post-traumatic stress disorder, instead the veteran 
was diagnosed with anxiety disorder due to separation from 
his wife and high job stress.  

There is no competent evidence in favor of the claim.

In the absence of competent medical evidence of a current 
diagnosis of post-traumatic stress disorder in accordance 
with 38 C.F.R. § 4.125(a), there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As for the veteran's statements and testimony that he has 
post-traumatic stress disorder related to service, where as 
here, the determinative issue involves a question of a 
medical diagnosis, competent medical evidence is required to 
substantiate the claim because a layperson is not competent 
to diagnose post-traumatic stress disorder, as by regulation 
the diagnosis of post-traumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV).  38 C.F.R. § 3.304(f).  For this reason, the Board 
rejects the veteran's statements as competent evidence to 
substantiate the claim.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

As the Board may consider only competent medical evidence to 
support its finding on a question of a medical diagnosis, not 
capable of lay observation, and as the competent medical 
evidence that the veteran does not meet the diagnosis of 
post-traumatic stress disorder is uncontroverted, the 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).


ORDER

Service connection for post-traumatic stress disorder is 
denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


